Citation Nr: 1110854	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a reduction of an evaluation from 30 percent 10 percent, effective September 1, 2008, for residuals of a fracture, left ankle, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was afforded a travel Board hearing, held by the undersigned, in January 2011.  A copy of the transcript has been associated with the record.

The Board further notes that, in an October 2009 rating decision, the RO found clear and unmistakable error (CUE) in the June 2008 rating decision, pertaining to the originally-assigned effective date of August 1, 2008, for the reduction in disability.  As a result, the RO changed the effective date of the rating reduction from 30 percent to 10 percent, for residuals of a fracture, left ankle, to September 1, 2008.


FINDINGS OF FACT

1.  In June 1985, service connection was established for residuals of a fracture, left ankle, and an evaluation of 10 percent was assigned.

2.  In August 2005, the Veteran's evaluation for residuals of a fracture, left ankle, was increased to 30 percent, effective from September 27, 2004.

3.  In February 2008, the RO informed the Veteran that it was proposing to reduce the disability evaluation for his residuals of a fracture, left ankle, from 30 percent disabling to 10 percent disabling.  

4.  In June 2008, the RO issued a rating decision that decreased the rating for the Veteran's residuals of a fracture, left ankle, from 30 percent disabling to 10 percent disabling, effective August 1, 2008.

5.  In October 2009, the RO issued a rating decision finding that, based on CUE, changed the effective date for the reduction of the Veteran's residuals of a fracture, left ankle, from 30 percent disabling to 10 percent disabling, from August 1, 2008, to September 1, 2008.

6.  At the time of the June 2008 rating decision, the 30 percent rating for the Veteran's service-connected residuals of a fracture, left ankle, had been in effect for less than five years.

7.  The November 2007 VA examination report does not establish that the Veteran's service-connected residuals of a fracture, left ankle, are not manifested by a marked disability characterized by only slight range of motion in the ankle and a deformity of the tibia.

8.  The medical evidence of record does not demonstrate an actual change in the Veteran's disability, and the record lacks documentation of improvement in the Veteran's ability to function under ordinary conditions of life and work.


CONCLUSION OF LAW

The a reduction of an evaluation from 30 percent to 10 percent, effective September 1, 2008, for residuals of a fracture, left ankle, was not proper, and the 30 percent disability rating is restored effective from September 1, 2008.   38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, in this case, the appeal does not arise from adjudication of a claim made by the Veteran.  Rather it arises from a rating reduction by the RO.  A rating reduction requires compliance with particular notification procedures under the law which, similar to the VCAA, require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Moreover, these procedures require that the appellant be given an opportunity to respond to the proposed action not only to submit evidence relevant to the issue of the reduction but also to request a predetermination hearing.  

Here, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements of VCAA.  Therefore, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.

Specifically, the Veteran was given notice of an initial proposed reduction evaluation in February 2008 before the rating was reduced in June 2008. 

Further, the Board notes that that the Veteran's claim is granted in full herein.  As such, any deficiency with regard to the VCAA for this issue is harmless and non-prejudicial.  

II. Rating Reduction

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2010).

Service connection for residuals of a left ankle fracture was granted and rated as 10 percent disabling effective May 20, 1985, in a rating decision issued in June 1985.  In August 2005, that evaluation was increased to 30 percent, effective September 27, 2004.

In February 2008, the RO notified the Veteran that, based on a November 2007 VA examination, in which the examiner stated that the Veteran was unwilling to fully cooperate with range of motion testing, the RO was proposing to reduce the 30 percent rating assigned for a left ankle fracture to a 10 percent evaluation.  The RO provided the Veteran 60 days to submit additional evidence or to request a hearing.  In light of the foregoing, the Board concludes that the Veteran was properly notified of the proposal to reduce the disability rating for residuals of a left ankle fracture.  

Thereafter, by rating action issued in June 2008, the RO notified the Veteran that it was reducing his disability rating for residuals of a left ankle disability from 30 percent to an evaluation of 10 percent based upon the evidence of record, to include the September 2007 VA examination report.  The reduction was to be effective August 1, 2008 (later changed to September 1, 2008, per an October 2009 rating decision).  

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 30 percent rating was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations do not apply (material and sustained improvement); reexamination disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2010).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2010).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

The Board notes that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2010).

The Veteran's service-connected residuals of a left ankle fracture have been rated under the provisions of Diagnostic Code 5262.  Diagnostic Code 5262 governs ratings of impairment of the tibia and fibula. In this regard, a 10 percent disability rating is available upon a showing of malunion of the tibia or fibula resulting in a slight knee or ankle disability.  A 20 percent rating is available if the evidence reveals malunion of the tibia or fibula resulting in moderate knee or ankle disability.  Malunion of the tibia or fibula resulting in a marked knee or ankle disability warrants the assignment of a 30 percent rating.  Lastly, a 40 percent disability rating under Diagnostic Code 5262 is available when there is evidence of nonunion of the tibia or fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when assigning disability ratings, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010)

The Board finds that improvement has not been demonstrated by the medical evidence of record, and that the evidence is insufficient to reduce the Veteran's prior evaluation of 30 percent.  

The record demonstrates that, at the time of the August 2005 rating decision which increased the Veteran's evaluation from 10 percent to 30 percent, range of motion of the left ankle was from 0 to 5 degrees of dorsiflexion, 0 to 7 degrees of plantar flexion, 0 to 4 degrees of inversion, and 0 to 7 degrees of eversion.  During the Veteran's July 2005 VA examination, upon which the August 2005 rating decision relied, the Veteran had difficulty performing these tests when lying down.  In addition to pain, the Veteran reported weakness, fatigue, and lack of endurance.  The examiner noted atrophy of both lower extremities.  The Veteran was described as having an unsteady gait on standing and walking with a curvature of the spine and abnormal shoe wear pattern.  An abnormal growth was noted from the fracture site, and an x-ray of the tibia and fibula demonstrated healed fractures as well as slight dorsal angulation and posterior displacement of distal fragments.  Also, the x-ray showed that the Veteran's left tibia was 1 cm shorter than the right.  See VA examination report, July 2005.  As a result, the RO assigned a 30 percent rating in August 2005 based upon significant limitation of motion along with pain, functional loss, and a slight shortening of the left leg.

A VA outpatient treatment report from August 2007 noted that the Veteran's legs were becoming painful with activity, and that they that were "giving out on him."

Following an increased rating claim for his left ankle disability, received in September 2007, the Veteran was afforded an additional VA examination in November 2007.  At that time, the examiner noted that there was no history of trauma to the joint, despite the fact that disability in question involved the residuals of a left ankle fracture.  It was further noted that the Veteran was able to stand for one hour, and that the Veteran was only able to walk a quarter mile.  An antalgic gait was noted.  The Veteran reported giving way and decreased range of motion.  There was no deformity present (although the 2005 VA examiner noted that the left leg was shorter by 1 cm), no instability, stiffness, weakness, pain, or flare-ups.  Pain was reported.  

Range of motion values were not reported, as the examiner stated that the Veteran was unable or unwilling to complete the range of motion examination, producing no range of motion actively and strongly guarding against passive movement.  Three views of the left ankle were obtained.  X-rays did not demonstrate an acute fracture, though old, healed distal diaphyseal tibia and fibula fractures were observed.  The examiner diagnosed the Veteran with a minor abnormality of the left ankle.  See VA examination report, September 2007.   

Because an objective range of motion examination was ultimately inconclusive, the objective medical evidence of record fails to show that, at the time of the reduction, the Veteran's left ankle disability had improved since the prior rating.  It is unclear as to whether the Veteran was unwilling to carry out range of motion testing during the examination, or whether the Veteran was simply physically unable to comply with the examiner's instructions.  Looking to other factors cited by the RO in support of the June 2008 reduction, such as x-ray findings indicative of an intact ankle mortise without significant degenerative change, the Board notes that the November 2007 x-ray evidence demonstrated old, healed distal diaphyseal tibia and fibula fractures while failing to account for a decrease in bone length documented in July 2005 (as well as the Veteran's documented antalgic gait during the most recent VA examination).  

During his Board hearing, the Veteran testified that, on the day of the examination, he was not trying to be uncooperative.  Instead, he "just couldn't move it."  Further, the Veteran stated that he was never informed that he was not responding correctly, or that his testing would be rendered inadequate by the examiner.  The Veteran was asked, "Is this the best motion you've got?"  To which the Veteran replied, "Yes sir."  Further, the Veteran testified that he never informed the examiner that he was able to run.  Instead, the Veteran contends that he was misinterpreted, stating at the time that he was not able to run.  Finally, the Veteran stated that, at the time of testing, there was swelling in his ankle which further limited movement.  See Transcript, p. 5, 6, 7, 9.

The Board notes that the Veteran has asserted, on several occasions (to include his August 2007 claim for an increased evaluation), that his ankle injury is actually worse than his 30 percent evaluation would indicate.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing increased pain, decreased function, or greater instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the Board may consider the Veteran's subjective statements regarding the severity of the disability in question.  The Board finds the Veteran's statements in this regard to be both competent and credible.  The Board notes that, with respect to the Rating Schedule, while the criteria set forth therein generally require medical expertise, which the Veteran has not been shown to have, the record lacks objective evidence to demonstrate that the Veteran's disability, or symptoms thereof, has improved.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Following a review of all medical evidence associated with the Veteran's claims file, to include VA examination reports and outpatient reports, there is no medical evidence to demonstrate that a rating reduction was warranted in this case.  Specifically, there is no objective testing, since the Veteran's 30 percent evaluation was established, to demonstrate that his disability has improved.  Additionally, improvement in ability to function under ordinary conditions of life and work has not been demonstrated.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2010).  The November 2007 examiner noted a severe impediment to exercise, as well as a moderate impediment to chores, shopping, recreation and traveling.  Sports were entirely prevented by the disability, despite the fact that the Veteran's disability was described as "minor."

Thus, a reduction from 30 percent was not warranted, as the evidence continues to demonstrate a marked disability characterized by very limited range of motion in the ankle and a deformity of the tibia which prohibits or significantly impairs many activities of daily living.  As such, the reduction in rating from 30 percent disabling to a 10 percent evaluation was improper, and the Veteran's 30 percent evaluation should be restored, effective September 1, 2008, for residuals of a left ankle fracture.



ORDER

Restoration of a 30 percent evaluation for residuals of a fracture, left ankle, effective  September 1, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


